
	

113 S2606 IS: To require the termination of any employee of the Department of Veterans Affairs who is found to have retaliated against a whistleblower.
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2606
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the termination of any employee of the Department of Veterans Affairs who is found to
			 have retaliated against a whistleblower.
	
	
		1.Termination of employees of the Department of Veterans Affairs who retaliate against whistleblowers(a)In generalSubject to chapter 12 of title 5, United States Code, including the right of an employee to
			 obtain judicial review under	section 1215(a)(4) of that title, and
			 notwithstanding any other provision of law, any employee of the Department
			 of Veterans Affairs
			 who is determined under section 1215 of that title to have violated
			 paragraph (8), (9), or (13) of section 2302(b) of that title shall be
			 terminated.
			(b)ApplicabilitySubsection (a) shall apply to an act committed before, on, or after the date of enactment of this
			 Act.
